DETAILED ACTION
Claims 10 - 29 of U.S. Application No. 17263443 filed on 01/26/2021 are presented for examination. Claims 1 – 9 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The drawings objection:
The drawings were objected to in the non-Final Office Action of 12/17/2021 for not showing limitations in claims 10, 16, 22, and 23. The Applicant filed new fig. 4A in 02/02/2022 showing the limitations in question, therefore, the drawing objection is overcome.
The rejections under 112(b):
Claims 10-23 were rejected in the non-Final Office Action of 12/17/2021 for reciting unclear language, for example, the “incline to an interval” and “with respect to a normal of the annular surface” were not clear.
The Applicant amended claims 10, 16, 22, and 23 to clarify the claim language, therefore, the 112(b) rejections overcome.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Stutius Wolfgang on March 01, 2022

The application has been amended as follows: 

1 - Please amend lines 1-2 of claim 10 to read:
 10. (Currently amended) A slip ring, 

2 – Please amend claim 15 to read:
15. (Currently amended) The slip ring of claim 10, configured to transmit an electrical power of at least 100 kilowatt

3 – Please amend line 12 of claim 16 to read:
an electrically conductive slip ring element

4 – Please amend claim 21 to read:
21. (Currently amended) The slip ring unit of claim 16, wherein the slip ring is configured to transmit an electrical power of at least 100 kilowatt

5 – Please amend lines 1 – 2 of claim 22 to read:
22. (Currently amended) An electric machine, 

6 – Please amend lines 1 – 2 of claim 23 to read:
23. (Currently amended) A wind turbine, comprising an electric machine
7 – Please add claims 24 – 29 which read:
24. (New) The slip ring of claim 10, wherein the slip ring is configured for a rotor having windings.
25. (New) The slip ring of claim 10, wherein the electric machine is a wind turbine.
26. (New) The slip ring of claim 10, configured to transmit an electrical power of at least 1 megawatt.
27. (New) The slip ring of claim 16, wherein the electrically conductive slip ring element is constructed as a brush.
28. (New) The slip ring of claim 16, configured to transmit an electrical power of at least 1 megawatt.
29. (New) The electric machine of claim 22, constructed as a generator for wind turbine.

Allowable Subject Matter
Claims 10 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10: the limitations of claim 10, “…an essentially cylindrical contact region defined by a radius and having a contact surface which faces in a radially outwards direction, said contact region having a recess in a region of the contact surface, said recess configured to have a projection extending on an inner side of the recess and/or being interrupted in a tangential direction, said contact region having an annular surface formed with an opening which communicates with the recess and is 
Regarding claim 16: claim 16 have similar limitations as in claim 10 and therefore allowable for the same reasons. Claims 17 – 23, 27 – 29 are allowable for depending on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832